Lyost, J.
We concur in the judgment of the Court below, in ordering an injunction against the seizure of these buildings by the officers of the Confederate Government; and we rest our affirmance of that judgment on the ground that such seizures were not authorized by the acts of the Confederate Congress allowing impressment of the property of citizens for public use.
The act of Congress relied upon to justify this seizure, is *199that of March 26th, 1863. The first section of that act provides, “ That whenever the exigencies of any army in the field are such as to make impressment of forage, articles of subsistence, or other property, absolutely necessary, then such impressment may be made,” etc. If the authority is conferred at all, it is by this clause of that act, and under the general expression “ or other property.” But we are clear that this does not confer such authority, and that Congress did not intend that it should. The terms, “ other property,” were not intended to cover real estate and all other property; but they were used in a much more limited sense, to signify that kind of personal or perishable property answering to that kind of property actually specified in the act, and absolutely necessaiy for the army in the field. "We arrive at this conclusion, not only from an application of the general rule to this clause, that an enumeration of one class, or grade, of persons or things, followed by such general expressions as this, does not include other persons or things of a different grade, or class, without other and more particular reference thereto, but from a careful consideration of the other parts of said act. Thus, in the clause immediately following the one I have quoted, and from which the authority is claimed, we find this expression: “ In cases where the owner of such property and the impressing officer cannot agree upon the value, it shall be the duty of such impressing officer, upon an affidavit in writing of the owner of such property, or his agent, that such property was grown, raised, or prod/uced by such owner, or is held, or has been purchased by him, not for sale or speculation, but for his own use or consumption, to cause the same,” etc. By the terms, “ such property,” Congress intended to embrace all the property authorized by the preceding clause to be seized ; and in defining them again, they are referred to as signifying property grown, raised or produced — having reference particularly to provisions, forage or supplies for the army, (the fruits of the earth and of the industry of man — not the earth itself,) and exempting from seizure such as was necessary for the use and consumption of the *200owner. Section Jth provides that “ The property necessary for the support of the owner and his family, and to carry on his ordinary agricultural and mechanical business, shall not be taken or impressed.” The act of 16th February 1864, amendatory of that of 26th March 1863, requires compensation to be made at the time of seizure, and exempts certain negroes from impressment that were subject to it by the first act; and these are all the acts on the subject, to which our attention has been called. ETot one word is said in one of them, as to the seizure of lands or buildings of any kind, or for any purpose. Surely, if Congress was so careful of the rights of the citizen as to prohibit the seizure of any supplies necessary for his support, or to be used by himself, or of that which was necessary to carry on his ordinary agricultural and mechanical business; they would have been equally careful to prohibit, not only the seizure of his residence and place of business, but to protect him and his family from being turned out of doors, as was attempted in this case, even if authority had been given to seize houses and lands. At all events, this Court must have a plainer expression of an intention to confer such extraordinary powers on an officer, before we could sanction such acts.